Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Edel (US 2015/050727) in view of Poortinga (WO 2011/126368) and Wang (US 20100326891).
	Regarding Claims 1 and 5-6, Edel teaches a process for the interfacial separation of Au nanoparticles ([0058]) for obtaining a sedimented liquid pellet of nanoparticles and bound biological analyte which does not disperse into the bulk aqueous or organic liquid phases ([0013]), i.e. concentrated gel, using one or more centrifugal separator ([0059]) comprising feeding the centrifuge with a suspension of Au nanoparticles in water ([0061]) along with a sodium citrate stabilizer ([0058]) and a 1,2-dichloroethane solvent ([0061]), centrifuging at desired rotational speed ([0061]) and removing the concentrated nanoparticles in gel form at a liquid-liquid interface ([0061], nanoparticle rich droplets which sediment and merge at the bottom of the centrifuge tube), wherein said inert solvent is immiscible in the suspension ([0061], liquid-liquid interface).
	Edel does not explicitly teach the concentration of stabilizer in mmol; however, Edel teaches different surfactant concentrations for different sized gold particles ([0057-0058]).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to provide the surfactant of Edel in an optimized concentration, as suggested by the reference, dependent on the desired particle size, and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed surfactant concentration.
	Edel does not explicitly teach the sedimentation being in a periodic manner; however, Edel teaches the sedimented droplet can be combined with other sedimented droplets to increase the content of biological analyte ([0013]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the process of Edel to include repeating the sedimentation process a number of times, as suggested by the reference, in order to produce multiple sedimented droplets for combination to achieve a desired content of biological anylate.
	Edel does not explicitly teach continuously feeding the centrifuge; however, continuous centrifugal separators are known in the art (For Example Poortinga pg. 8 ln. 32-pg. 9 ln. 5) and continuous operation is obvious in light of the batch process of Edel (MPEP 2144.04 V E).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the batch method of Edel to include continuous operation, as suggested in Poortinga, because continuous operation is known in the art and is obvious in light of batch processes in Edel.
	Edel teaches an aqueous: organic ratio wherein the volume of the aqueous phase is equal to or greater than the volume of the organic phase ([0021]).  Edel does not explicitly teach a ratio of aqueous to organic phase of 1:5; however, Wang teaches an interphase separation process wherein volume ratios can be selected to achieve either o/w or w/o emulsions.  Wang teaches the emulsion type selected to achieve either a suspension of dispersed particles or a suspension of bundled particles ([0041]-[0042]).   Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II. A.  It would have been prima facie obvious to one of ordinary skill in the art to optimize the volume ratios of the emulsion of Edel, as taught in Wang, in order to achieve a desired dispersed or bundled particle product and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed ratios.
	Edel teaches the speed and time of centrifugation will depend on the particles and the bound biological analyte.  Edel teaches the highest possible speed of centrifugation should be selected for the particular sample to avoid aggregation and denaturation of the samples ([0026]).  Edel does not explicitly teach centrifuging at a rotational speed to create a 1000 g force at walls of the centrifuge; however, Poortinga teaches a centrifugal method of interfacial particle transfer wherein the centrifugal force determined by the average particle size of the desired particles and teaches the applied force is large enough to transfer the particles through the interface between the first and second liquids, relatively high for an increased particle production rate, and less than the force of the disjoining pressure (pg. 12 ln. 6-pg. 13 ln. 18).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II. A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the centrifuge force of Edel, as taught in Poortinga, in order to achieve interfacial transfer and a desirable particle production rate without disruption of the particle and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed force.  
	Regarding Claim 4, Edel teaches silver nanoparticles ([0016]).
	Regarding Claim 7, Edel teaches trisodium citrate ([0056]).
	Regarding Claim 8, Edel does not explicitly teach the claimed stabilizer; however, Wang teaches centrifugal separation using a polyvinyl pyrrolidone stabilizer ([0033]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the stabilizer of Edel to include PVP, as suggested by Wang, because it is a known stabilizer for centrifugal separation and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the particles of Edel with a stabilizer as taught in Wang.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Edel (US 2015/050727) in view of Poortinga (WO 2011/126368) and Wang (US 20100326891) as applied to claims 1 and 4-8 above, and further in view of Niwa (US 2011/0003285).
	Regarding Claim 3, Edel teaches gold nanoparticles ([0058]).  Edel teaches processing nanoparticles having different sizes ([0028]).  Edel teaches exemplary sizes of 16nm and 43nm ([0045]).  Edel does not explicitly teach diameters in the range of 80-1000 nm; however, Niwa teaches gold nanoparticles as carriers for biological substances in separation purification methods wherein the particles have diameters in the range of 1nm to 500 nm ([0026]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the nanoparticles of Edel to be any of the sizes taught in Niwa, because Niwa teaches they are suitable sizes for carrier particles in separation purification methods and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the sorted particles of Edel with particle sizes as taught in Niwa.
	


Response to Arguments
Applicant’s arguments, see amendments and remarks, filed 9/8/2022, with respect to the previous Section 112 and 103 rejections have been fully considered and are persuasive.  The rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is as discussed above.
Applicant's other arguments filed 9/8/2022 have been fully considered but they are not persuasive.
Applicant argues the continuous operation is not a mere obvious operation of a batch operation because the particles are held at the liquid - liquid interface which results in the formation of a concentrated middle layer inside the centrifuge which are removed by freezing the operation and draining the liquid or varying the flow rates of the two liquids.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., particles held at the liquid-liquid interface resulting in a middle layer inside the centrifuge which is removed by freezing the operation an draining the liquid or varying the flow rates of the two liquids) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 Applicant argues the combination of the present specification provides 60-99 % recovery of the metal or the metal oxide nanoparticles or nanowires and more than 95 % of the stabilizer is recovered in the process of the present specification. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., 60-99 % recovery of the metal or the metal oxide nanoparticles or nanowires and more than 95 % of the stabilizer is recovered) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues the concentration of stabilizer is critical.  In response to applicant’s argument, arguments of counsel cannot take the place of factually supported objective evidence in the record.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  MPEP 716.02 (d) II.  
Applicant argues the rejection of the dependent claims has the same deficiencies and the other references do not cure these deficiencies; however, this is not convincing as discussed above.
Applicant argues in Wang, polyvinyl pyrrolidone (PVP) is exemplified as a nonionic surfactant and is used for stabilizing carbon nanotubes. Applicant argues a person skilled in the art cannot have a reasonable expectation for success in using PVP as the stabilizer in the batch process of Edel.  In response to applicant’s argument, Wang teaches PVP as a suitable surfactant stabilizer in the art of centrifugal separation which provides motivation for use of the surfactant stabilizer in other methods of centrifugal separation, such as that of Edel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712